Citation Nr: 0949098	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-03 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility in August 4, 2006, August 28, 2006, September 24, 
2006, November 13, 2006 and January 24, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 until 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from determinations dated in September 
2006, October 2006, February 2007 and March 2007 of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Nashville, Tennessee, which denied payment or reimbursement 
of unauthorized medical expenses incurred from August 4, 
2005, August 28, 2006, September 24, 2006, November 13, 2006 
and January 24, 2007 for treatment at a non-VA medical 
facility.


FINDINGS OF FACT

1.  The evidence establishes that after the Veteran underwent 
an open reduction and internal fixation of the olecranon of 
the right elbow in June 2006 at a VA facility.  

2.  The Veteran was evaluated and treated by VA in July 2006 
and advised by VA that he had subluxation after the surgery 
and would likely need a hinged external fixator on the 
complex elbow injury.  The VA physician indicated the surgery 
would be performed on a fee-basis at Vanderbilt on July 18, 
2006.  

3.  Prior authorization was granted by VA for "urgent care 
by hand specialist at Vanderbilt," no other treatment was 
authorized without prior approval from VA.    

4.  The Veteran underwent surgery at Vanderbilt on July 2006 
and subsequently received followup on August 4, 2006, August 
28, 2006, September 25, 2006, November 13, 2006, and January 
24, 2007.

5.  As of January 24, 2007, the Veteran was not in stable 
condition.  The medical expenses incurred from August 4, 2006 
until January 24, 2007 were incurred as follow-up from an 
emergency procedure that was previously authorized and were 
of such a nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on August 4, 2006, August 28, 2006, 
September 25, 2006, November 13, 2006 and January 24, 2007, 
have been approximated. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Because the claim in this case concerns reimbursement of an 
unauthorized medical expense, a claim where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA does not apply.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  Furthermore, in 
this case, the Board is granting the benefits sought on 
appeal.  Accordingly, the duty to notify and the duty to 
assist need not be discussed.

The basic facts in this case are not in dispute.  The Veteran 
was treated by VA for a non-service connected right elbow 
disability.  He underwent surgery at VA in June 2006.  A 
month later, the Veteran was seen at VA in July 2006 and the 
physician indicated there was a concern the Veteran may not 
be concentrically reduced.  X-rays were obtained and 
demonstrated subluxation of the olecranon and radial head.  
The physician concluded the Veteran had subluxation status 
post open treatment of a complex elbow injury.  The VA 
physician explained the Veteran would likely need a hinged 
external fixator. The physician further noted there was a 
fee-basis with a private physician and he was planning on 
performing the surgery at Vanderbilt on July 18, 2006.  The 
VA physician indicated he would assist in any way to ensure 
insurance did not hold up urgent treatment of the complicated 
case.  

The second surgery occurred in July 2007 and the Veteran 
continued to receive his follow up care at the private 
facility.  VA has denied reimbursement for the follow up care 
provided on August 4, 2006, August 28, 2006, September 24, 
2006, November 13, 2006, and January 24, 2007 and the Veteran 
has appealed their decisions seeking reimbursement of these 
expenses. 

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities to provide the appropriate 
care until such time following the furnishing of care in the 
non-Department facility as the Veteran can be safely 
transferred to a Department facility.  38 U.S.C.A. § 1703 
(West 2002); 38 C.F.R. § 17.52 (2009).

Hospital care or medical services will be authorized to a 
Veteran under a number of circumstances including for 
treatment of (i) a service-connected disability; or (ii) a 
disability for which a Veteran was discharged or released 
from the active military, naval, or air service; or (iii) a 
disability of a Veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a 
service-connected disability; or (v) any disability of a 
Veteran participating in a rehabilitation program under 38 
U.S.C. ch. 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54 (2008); Malone v. Gober, 10 Vet. App. 539 (1997). In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the Veteran received. See 38 C.F.R. § 
17.54. This is a factual, not a medical, determination. 
Similes v. Brown, 6 Vet. App. 555 (1994).

In the present case the Veteran argues that he was informed 
by his VA physician and the private physician that his 
surgery and follow-up care would be covered by VA.  He 
testified during the October 2009 Board hearing that his VA 
physician indicated his disability was beyond VA's scope and 
they would send him to a private facility.  He explained he 
was further instructed to follow exactly what the private 
surgeon told him to do and that the private surgeon would 
perform all of the follow-up.   He testified that he received 
some paper indicating VA approved the surgery but it did not 
indicate exactly what was going to be covered or what he was 
supposed to follow.  

The record includes a July 2006 VA authorization that noted a 
date range of July 13, 2006 until July 30, 3006 and indicated 
the Veteran was authorized for "urgent care by hand 
specialist" at Vanderbilt.  The authorization noted that no 
other treatment was authorized without prior approval from 
VA.

Thus, the authorization was unclear as the scope of the 
"urgent care" to be provided was not defined.  The Veteran 
contends that he was advised by his VA physician and the 
private physicians that the care would be taken care of by VA 
and therefore he assumed it was pre-authorized.  He further 
argues that it as the emergent surgery was pre-authorized it 
should follow that the post-operative follow-up treatment 
should also be covered by the authorization.  

Significantly, a January 2008 statement of a VA physician 
indicated that it was technically correct to deny the claims 
as they did not appear to meet the medical criteria.  He 
further noted, however, that all bills were for services 
rendered in treatment of a comminuted fracture of the right 
elbow that required two surgical procedures and was 
complicated by post-operative osteomyelitis requiring 
prolonged treatment with intravenous antibiotics.  The 
physician indicated the majority of the treatment was paid 
under VA fee-basis. The denied bills were unauthorized for 
service after the hospitalization at Vanderbilt for the 
second surgery and before care was resumed by VA when he 
developed osteomyelitis requiring pins to be inserted.  
Subsequent to return to VA care, numerous VA fee-basis bills 
were paid.  The physician continued that it appeared VA 
personnel did not adequately instruct the Veteran and/or the 
fee-basis provider that authorization was needed for each 
service. 

Significantly, general rules of contract interpretation 
provide that when the language of the contract is ambiguous, 
the contract should be construed against the drafter and the 
respondent should receive the benefit of the doubt.  See e.g. 
American Airlines, Inc., v. Wolens, et. al., 513 U.S. 219 
(1995)(citing to the Farnsworth on Contracts description of 
the doctrine of contra proferentem).  Thus, in the present 
case, as "urgent care" could be interpreted to include just 
the surgery, as the RO has contended, or include the surgery 
and the follow-up care, the Board finds that the more liberal 
interpretation should be applied.  38 C.F.R. § 3.102; see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Furthermore, even if the contract were strictly interpreted 
and the follow-up care was not pre-authorized, the Board 
finds that the expenses should still be reimbursed as the 
evidence reflects the Veteran's condition had not stabilized 
by the time of the follow-up care.  Specifically, VA may 
reimburse Veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the 
reimbursement may be authorized. Zimick v. West, 11 Vet. App. 
45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under that 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 38 C.F.R. § 17.1002.

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party. 38 C.F.R. § 17.1004.

In the present case, the record reflects the Veteran received 
services at a hospital that provides emergency care to the 
public as required by (a) and he was advised by his VA 
provider that he needed to seek urgent care for the right 
elbow and was told to follow the private physician's advice 
satisfying the provisions of (b).  While the VA facility was 
clearly available, the Veteran did treat at VA and was then 
referred to the private facility by his VA physician.  When 
directed by the VA physician and private surgeon to maintain 
his follow-up at the private facility, it is not reasonable 
to expect the prudent lay person to return to VA prior to 
each follow-up appointment to determine whether the follow-up 
could have been provided by VA.  Thus, the criteria of (c) 
are met.  By VA's own checklists, the Veteran was enrolled in 
the VA health care system and received medical services 
within the last 24 months as required by (e).   The bills 
submitted by the Veteran indicate he met the requirements of 
(f) and (g) as they reflect the Veteran is financially liable 
to the private provider and there is no other indication of 
other health-plan contract coverage.  There is no indication 
in the record that the injury was an accident or work-related 
injury where the Veteran may have other remedies from a third 
party under (h) and the Veteran does not meet the 
requirements of 38 U.S.C.A. § 1728 as the right elbow 
disability is not service-connected, not shown to aggravate a 
service-connected disability, not a total disability 
permanent in nature resulting from a service-connected 
disability, and not a condition for which he is enrolled in a 
rehabilitation program under 38 U.S.C. Chapter 31.  

Thus, the case turns upon provision (d)-whether the 
treatment was for a continued emergency of such a nature that 
the Veteran could not have been transferred back to VA.  In 
short, the relevant question is whether the Veteran's 
condition had stabilized to a point where VA could provide 
the services in question.  VA payment or reimbursement of the 
cost of emergency treatment at a non-VA facility covers only 
medical emergencies, and those emergencies last only until 
the time the Veteran becomes stabilized. 38 C.F.R. § 
17.1002(d).  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
Veteran is discharged or transferred to a VA or other Federal 
facility. 38 C.F.R. § 17.1001(d).

In the present case, the Veteran was clearly authorized for 
emergency surgery of the right elbow in July 2006.  Although 
the follow-up care may not have been specifically authorized, 
the evidence clearly illustrated the condition had not 
stabilized as defined by VA regulations.  Significantly, an 
August 2006 VA outpatient treatment record noted the Veteran 
had surgery the prior week and had an external device and 
dial fixator once a week and he required a prescription for 
pain medication.  This suggests there was a more complicated 
device requiring attention by the private surgeon.  

More significantly, the Veteran testified in October 2009 
that after the second surgery and during his follow-up 
treatment with the private surgeon he developed a staph 
infection requiring a third procedure.  He testified that VA 
ultimately paid for the third procedure.  As noted above, a 
VA physician noted that the Veteran was found to have 
developed osteomyelitis and was subsequently authorized for 
significant fee-basis treatment for the same medical 
condition.  The record clearly reflects that in February 
2007, the Veteran was authorized for fee-basis treatment for 
a third outpatient surgery with the same private physician 
who performed the July 2006 surgery and subsequent follow-up.  
In other words, VA has acknowledged that VA could not perform 
all of the necessary follow-up treatment for the Veteran's 
unusually complex right elbow disability and referred the 
Veteran for further fee-based treatment even after the 
follow-up that forms the basis of this appeal.  

Based on the above, the Board finds that the evidence of 
record does not reflect that a transfer to a VA facility was 
feasible at the time of the Veteran's follow up care.  
Rather, as the evidence illustrates, even after the Veteran 
was transferred to VA there was deterioration of the 
Veteran's very complicated right elbow disability requiring 
further evaluation and treatment by private physicians.  

In sum, there was an ambiguous fee-based contract concerning 
the scope of the private care to be rendered, VA had 
specifically indicated the complexity of the right elbow was 
beyond the ability of VA, and the follow-up at the private 
facility was necessary as the Veteran's condition had not 
stabilized and he met the other criteria of 38 C.F.R. 
§ 17.1002.

Therefore, giving the benefit of the doubt to the Veteran, 
the claim for payment or reimbursement for medical expenses 
from August 4, 2006, August 28, 2006, September 25, 2006, 
November 13, 2006, and January 24, 2007 is granted. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

Payment or reimbursement for claimed expenses incurred in 
connection with unauthorized private medical treatment for 
right elbow surgery and follow up incurred in August 4, 2006, 
August 28, 2006, September 25, 2006, November 13, 2006, and 
January 24, 2007 is granted, subject to the laws and 
regulations governing payment of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


